

116 HR 6240 IH: Federal Jobs Act
U.S. House of Representatives
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6240IN THE HOUSE OF REPRESENTATIVESMarch 12, 2020Mr. Hastings introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committees on House Administration, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a Government-wide initiative to promote diversity and inclusion in the Federal workforce, and for other purposes.1.Short title; definitions(a)Short titleThis Act may be cited as the Federal Jobs Act.(b)DefinitionsIn this Act:(1)AgencyThe term agency has the meaning given the term Executive agency in section 105 of title 5, United States Code, and includes the United States Postal Service and the Postal Regulatory Commission.(2)Agency planThe term agency plan means an Executive agency-specific plan to carry out the Diversity Plan, as described in section 3.(3)Deputy DirectorThe term Deputy Director means the Deputy Director of Management of the Office of Management and Budget. (4)DirectorThe term Director means the Director of the Office of Personnel Management.(5)DiversityThe term diversity includes characteristics such as national origin, language, race, color, disability, ethnicity, gender, age, religion, sexual orientation, gender identity, socioeconomic status, and family structures.(6)Diversity PlanThe term Diversity Plan means the Diversity and Inclusion Initiative and Strategic Plan, as described in section 2.2.Executive branch Diversity and Inclusion Initiative and Strategic Plan(a)In generalThe Director of the Office of Personnel Management and the Deputy Director of Management of the Office of Management and Budget, in coordination with the President’s Management Council and the Chair of the Equal Employment Opportunity Commission, shall—(1)establish a coordinated initiative to promote diversity and inclusion in the executive branch workforce;(2)not later than 90 days after the date of the enactment of this Act—(A)develop and issue a Diversity and Inclusion Strategic Plan applicable to the executive branch, to be updated at a minimum every 4 years, that—(i)focuses on workforce diversity, workplace inclusion, and agency accountability and leadership; and(ii)highlights comprehensive strategies for agencies to identify and remove barriers to equal employment opportunity that may exist in recruitment, hiring, promotion, retention, professional development, and training policies and practices; (B)review applicable directives to agencies related to the development or submission of Executive agency human capital and other workforce plans and reports in connection with recruitment, hiring, promotion, retention, professional development, and training policies and practices, and develop a strategy for consolidating such agency plans and reports where appropriate and permitted by law; and(C)provide guidance to agencies concerning formulation of agency-specific plans under section 3 to carry out the Diversity Plan;(3)identify appropriate practices to improve the effectiveness of each agency’s efforts to recruit, hire, promote, retain, develop, and train a diverse and inclusive workforce, consistent with merit system principles; and(4)establish a system for regular reporting on agencies’ progress in implementing any Executive agency-specific plan to carry out the Diversity Plan.(b)ApplicationFor purposes of carrying out this section—(1)the term diversity includes characteristics such as national origin, language, race, color, disability, ethnicity, gender, age, religion, sexual orientation, gender identity, socioeconomic status, and family structures; and(2)recruitment should be from qualified individuals from appropriate sources in an endeavor to achieve a workforce from all segments of society while avoiding discrimination for or against any employee or applicant on the basis of race, color, religion, sex (including pregnancy or gender identity), national origin, age, disability, sexual orientation or any other prohibited basis. 3.Responsibilities of agencies(a)In generalThe head of each agency shall—(1)designate the agency’s Chief Human Capital Officer, Director of Equal Employment Opportunity, and Chief Diversity Officer (if any) to be responsible for enhancing employment and promotion opportunities within the agency, including development and implementation of the agency plan;(2)not later than 120 days after the date the Diversity Plan is issued or updated under section 1, develop or update (as the case may be) and submit for review to the Director and the Deputy Director an agency plan for recruiting, hiring, training, developing, advancing, promoting, and retaining a diverse workforce consistent with merit system principles, the agency’s overall strategic plan, its human capital operating plan prepared pursuant to part 250 of title 5, Code of Federal Regulations, and any other applicable workforce planning strategies and initiatives;(3)implement the agency plan after incorporating the plan into the agency’s human capital operating plan; and(4)provide information as specified by the reporting requirements developed under paragraph (4) of section 1.(b)Annual updatesNot later than 90 days after the date of the enactment of this Act and annually thereafter, the head of each agency, in consultation with the Director and the Deputy Director, shall publish a report on the agency’s public Internet website that includes—(1)disaggregated demographic data (sorted by race, color, national origin, religion, sex, age, or disability) relating to the workforce and information on the status of diversity and inclusion efforts of the agency;(2)an analysis of applicant flow data, as available (sorted by race, color, national origin, religion, sex, age, or disability);(3)disaggregated demographic data relating to participants in professional development programs of the agency and the rate of placement into senior positions for participants in such programs; and(4)data related to the employment of traditionally underrepresented groups.(c)Retention and exit interviews or surveys(1)Departing employeesThe head of each agency shall provide an opportunity for an exit interview or survey to each agency employee who separates from service with the agency to better understand the employee’s reasons for leaving such service.(2)Use of analysis from interviews and surveysThe head of each agency shall analyze demographic data and other information obtained through interviews and surveys under paragraphs (1) and (2) to determine—(A)if and how the diversity of those participating in such interviews and surveys impacts the results; and(B)whether to implement any policy changes or make any recommendations.(3)Tracking dataThe head of each agency shall—(A)track demographic data relating to participants in professional development programs and the rate of placement into senior positions for participants in such programs;(B)annually evaluate such data—(i)to identify ways to improve outreach and recruitment for such programs, consistent with merit system principles; and(ii)to understand how participation in any program offered or sponsored by the agency under subparagraph (A) differs among the demographic categories of the workforce; and(C)actively encourage participation from a range of demographic categories, especially from categories with consistently low participation.4.Legislative and judicial branches(a)Legislative branchEach office treated as an employing office under the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.) shall, to the greatest extent practicable, carry out the requirements of sections 2 and 3 with respect to the legislative branch of Government. (b)Judicial branchThe Director of the Administrative Office of the United States Courts shall, to the greatest extent practicable, carry out the requirements of sections 2 and 3 with respect to the judicial branch of Government.5.Diversity in Government procurement and grantmaking(a)Prime contractor reporting to agenciesEach prime contractor shall submit to the head of the agency with which the contractor is under contract an annual report, that includes a list of prime contractors and subcontractors, and the amounts they receive from the agency, that are economically and socially disadvantaged businesses as defined by part 124 of title 13, Code of Federal Regulations.(b)Annual reports(1)In generalNot later than 90 days after the date of the enactment of this Act, and annually thereafter, the head of each agency shall submit to the appropriate congressional committees a comprehensive report on activities to increase economically and socially disadvantaged businesses (as defined by such part 124) in procurement and grant making.(2)ContentEach report required under paragraph (1) shall include a description of the efforts of the agency—(A)to list, describe, and evaluate all activities used to increase the capacity of minority-led small nongovernmental organizations and civil society organizations to win bids and obtain contracts and grants and serve as subcontractors; and(B)to review any impact the restrictions related to the foreign exemption in Federal contracting under part 19 of the Federal Acquisition Regulation have had on economically and socially disadvantaged businesses (as defined by such part 124).